Citation Nr: 0009295	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-45 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1981.

By rating decision dated in December 1993, the Regional 
Office (RO) concluded that new and material evidence had not 
been submitted, and the claim for service connection for 
seizure disorder remained denied.  The veteran appealed to 
the Board of Veterans' Appeals (Board) which, in June 1996, 
found that the evidence submitted by the veteran was new and 
material, and the claim was reopened.  The Board also 
remanded the claim to the RO for adjudication of the claim on 
a de novo basis, and to afford the veteran a Department of 
Veterans Affairs (VA) examination.  When the case was again 
before the Board in August 1997, it was denied on the basis 
that a seizure disorder had preexisted service, and was not 
aggravated therein.  Subsequently, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims ("the Court") which, by decision in March 
1999, vacated and remanded the claim for service connection 
for seizure disorder.  The Board was directed to obtain an 
adequate medical opinion as to the inception of the seizure 
disorder and, if necessary, whether it increased in severity 
during service.  In November 1999, the Board requested an 
opinion from an independent medical expert concerning the 
etiology of the veteran's seizure disorder.  Following the 
receipt of the opinion in December 1999, the veteran's 
representative was provided a copy of it and afforded the 
opportunity to present additional argument in accordance with 
the provisions of 38 C.F.R. § 20.903 (1999).  In January 
2000, the veteran's representative indicated that she had no 
further evidence or argument to present.

The veteran has raised the issue of whether there was clear 
and unmistakable error in the July 1981 rating decision which 
denied service connection for seizure disorder.  Since this 
matter was not certified or developed for appeal, it is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's seizure disorder was present prior to 
service, and the presumption of soundness at entrance is 
rebutted.

3. The entire evidence of record fails to establish that the 
preexisting seizure disorder increased in severity during 
service. 


CONCLUSIONS OF LAW

1. The presumption of soundness at service entry is rebutted 
by clear and unmistakable evidence that a seizure disorder 
was present prior to service.             38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304 (1999).

2. A seizure disorder was not aggravated by service.  
38 U.S.C.A. § 1111, 1137, 1153, 5107 (West 1991); 
38 C.F.R. § 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the evidence of record 
concerning the onset of the veteran's seizure disorder is 
sufficient to conclude that his claim is well grounded.  The 
Board has obtained additional independent medical opinion, 
and no further development is required in order to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Factual background

On a report of medical history in conjunction with the 
entrance examination in May 1979, the veteran denied ever 
having had epilepsy or fits.  A neurologic evaluation on the 
enlistment examination in May 1979 was normal.  The service 
medical records disclose that on a review of medical history 
dated October 1979, the veteran indicated that he had been 
treated for convulsions (epilepsy).  A notation "will 
explain" was added to this report, but there is no 
indication of any explanation.  The veteran was seen in 
January 1980 and his roommate stated that earlier that day, 
the veteran was unable to move his body (limp) for 15-20 
minutes.  After that time, he related that he was tired.  
During that time, the veteran was not aware of person, place 
or time.  It happened two more times that day.  The veteran 
related that he had had seizures three months earlier in 
basic training.  A test had reportedly been done at that 
time, and the veteran stated that he had been given 
medication for seizures in AIT.  On examination, he was noted 
to be alert and oriented, but sleepy.  The examination was 
normal.  The following month, the veteran was brought in by 
ambulance from the mess hall.  While standing in line, he 
collapsed with loss of consciousness and facial movements 
consistent with the veteran's seizure history.  It was 
indicated that he was on unknown seizure medications as a 
civilian, and that he had experienced similar episodes every 
4-5 months since, but he was no longer on medication.  The 
examiner noted that the initial history and physical on 
enlistment did not indicate any seizure history.  The veteran 
related that he had had multiple electroencephalograms and a 
brain scan without any abnormalities.  He claimed that he had 
chest pain just prior to the seizures.  A neurologic 
evaluation was grossly intact.  The assessment was that the 
episode was consistent with grand mal seizure.  The veteran 
was seen the next day and was feeling fine.  Dilantin was 
prescribed.  

Later in February 1980, the veteran complained of a seizure 
the previous night, and he requested a further work-up.  It 
was reported that the veteran's roommate stated that the 
veteran had general motor movements with foaming of the 
mouth.  The assessment was grand mal seizures.  His dosage of 
Dilantin was increased.  On a referral in February 1980 for 
an electroencephalogram, it was reported that the veteran had 
a seizure history, mostly in civilian records, which were not 
available.  The impression following an electroencephalogram 
in March 1980 was that it was normal.  In May 1980, the 
veteran stated that he had had two generalized seizures 
during the night and another while in formation over the 
previous two days.  An electroencephalogram was normal, and a 
brain scan was still pending.  The veteran was advised about 
compliance.  An undated report shows that the veteran 
complained of seizures.  He stated that his friend saw him 
jerking and kicking.  He added that he had not taken Dilantin 
for six days as he had run out of medication.  The veteran 
related that he was dizzy and had a sore chest.  He noted 
that he felt that way after a seizure.  An examination showed 
no focal neurological findings.  The assessment was seizure 
disorder.  

In August 1980, the veteran reported that he had had an 
episode the previous night.  He stated that he was taking 
medication as directed.  He complained of severe stress and 
sleeplessness for the last few days.  The assessment was 
breakthrough seizure, secondary to anxiety.  The veteran was 
seen in November 1980 and stated that he had had a seizure 1/2 
hour earlier.  He noted that he was on Dilantin, but that he 
had not taken his medication that day.  Following an 
examination, the assessment was seizure.  He was given 
Dilantin and, while being observed, had a seizure, with 
stiffening of the limbs, facial jerking and excessive 
salivating.  He was calm about 1-1 1/2  minutes later.  He had 
another seizure several minutes later, and again about one 
hour later.  

A medical board examination in November 1980 revealed that a 
neurologic examination was abnormal, and that the veteran had 
generalized tonic-clonic seizures.  The medical board report 
noted that the veteran had epileptic seizures, grand mal.  It 
was concluded that they existed prior to entry into service 
and were not aggravated by active duty.  

The veteran was hospitalized in December 1980 for complaints 
of loss of consciousness.  It was indicated that this had 
occurred about a dozen times since 1974.  The episodes were 
preceded by dizziness and were followed by confusion, amnesia 
for the time of unconsciousness and soreness of the arms, 
legs and chest.  He stated that witnesses later told him that 
his eyes rolled up and all his limbs jerked while he was 
unconscious.  It was noted that Phenytoin had been given to 
him in 1979, but that he had taken it only sporadically since 
then and the seizures had continued.  On one occasion, he 
omitted the drug for a single day only and had a seizure.  
The clinical course indicated that the veteran was treated 
with phenytoin both in and out of the hospital and that he 
continued to fail to take the drug each day and to have 
seizures.  The diagnosis was epileptic seizures, grand mal.  

The veteran submitted private medical records reflecting 
treatment he received for various complaints from 1960 to 
1972.  In March 1972, he fell and hit his head on concrete, 
but was not unconscious.  He had a headache when he stooped 
down.  There was no evidence of a serious head injury.  The 
impression was concussion.  The records show no complaints or 
findings concerning a seizure disorder.  

In an application for compensation benefits from the VA dated 
in February 1981, the veteran indicated that his seizures 
started in 1974, but that they became more frequent while in 
service.  He noted that he was not taking medication before 
he entered service.  

The veteran was hospitalized by the VA in February 1981.  It 
was noted that he had been recently discharged from service 
with a history of seizures for three to four years.  He had a 
work-up in Germany but did not know the etiology of his 
seizures.  He stated that he had two to three seizures a 
month, particularly when he was tired.  The diagnosis was 
seizure disorder.

VA medical records dated from 1981 to 1993 have been 
associated with the claims folder.  The veteran was brought 
to a VA clinic in February 1981 by ambulance and was noted to 
have slurred speech.  His sister related that a seizure 
occurred during his sleep.  A four-year history of a seizure 
disorder was noted.  It was indicated that the veteran had 
missed one dose of medicine.  The diagnosis was seizure 
disorder.  In March 1982, the veteran stated that he had had 
a seizure two days earlier.  He had cut down his dosage of 
medication to make his supply last until his appointment.  
The assessment was seizure disorder.  Poor compliance was 
noted.  He was seen in July 1982 for follow-up care for grand 
mal seizure disorder and noncompliance with medication.  He 
stated that he had no complaints since taking his medication 
as ordered.  His most recent seizure was in April when he 
stopped taking medication for two days.  In February 1983, 
the veteran reported that he had had one spell in the last 
three months.  He swore that he had not missed any 
medication.  The impression was grand mal seizure disorder of 
unknown etiology.

The veteran was again seen in May 1983 and reported that his 
last seizure had been the previous month because he ran out 
of medication.  The notes also indicate that he had not had 
seizures since January 1982 and that he had not missed any 
medication.  The impression was grand mal seizure disorder, 
well controlled.  The remainder of the medical records show 
that the veteran continued to be treated for seizure disorder 
and there were a number of references to the fact that he had 
a seizure after running out of medication, or that he had no 
seizures as long as he was on his medication.  It was noted 
in November 1988 that he was compliant with the medical 
regimen.  In May 1989, it was indicated that he was on 
medication and compliant.  The seizures were noted to be 
under good control.  It was related that he had been worked-
up in Germany in 1978-1979 and that it was negative.  It was 
reported in January 1993 that the veteran had heavy alcohol 
consumption for a couple of days in service prior to the 
onset of his seizures.  

Received in 1993 were statements from the veteran's parents 
and a number of people who had known him since the early 
1970's.  The statements were to the combined effect that the 
writers had not known the veteran to have seizures.  The 
veteran's mother and father each wrote that the veteran did 
not have any type of problem prior to service.  School 
records were also submitted.

A private physician reported that he had examined the veteran 
in July 1994.  The veteran stated that in 1979, while he was 
in service, he had a grand mal seizure.  After his discharge 
in 1981, he went to work, but each job resulted in him being 
told that he was unemployable due to his seizure.  Following 
an examination, the impression was seizure disorder.  

In a decision dated February 1995, the Social Security 
Administration determined that the veteran was under a 
disability and that he was precluded from working.  It was 
noted that he had grand mal seizures, which constituted a 
"severe" impairment.  

The veteran was afforded a VA examination for epilepsy in 
July 1996.  The examiner noted that the veteran's records 
from the VA medical center dated back to at least the early 
1980's when he was diagnosed as having idiopathic grand mal 
seizures.  It was indicated that this impression was made by 
a board-certified neurologist.  The veteran had been seen 
over the years and continued to take anticonvulsants for 
attempts to control his seizures.  The veteran insisted that 
his first seizure was when he was in the barracks in service.  
He denied ever having had seizures before this.  The old 
records available for review by the examiner "claim in 
several places that his seizures date back to 1974 which is a 
number of years before service time.  He apparently had a 
very minor head injury when he was young, and no one has 
really connected this head injury to his seizure disorder."  
Following an examination, the impression was idiopathic major 
motor seizure disorder of long-standing [sic] under fair 
control at best.  The examiner stated that the exact degree 
of control was unknown because the histories of the veteran 
and his spouse conflicted.   The records suggested onset 
before he entered service, but the veteran disputed this.  
The examiner added that the veteran was not a good historian.  
The examiner could not shed any further light on this 
situation.  He stated that it did not appear as if the 
seizures were less controlled at this time than when the 
veteran was first seen at that facility in the early 1980's.  

The veteran was also afforded a psychiatric examination by 
the VA in July 1996.  The diagnosis was that there was no 
psychiatric diagnosis.

Following the decision by the Court, the Board, in November 
1999, referred the veteran's claims folder to a private 
physician for an opinion concerning the most probable 
etiology and date of onset of the veteran's seizure disorder 
and to what degree of certainty could it be said that the 
seizure disorder preexisted service.  In addition, if it was 
concluded that the seizure disorder preexisted service, was 
it aggravated in service.  

In December 1999, the independent medical expert, an 
Associate Professor of Clinical Neurology, responded to the 
Board's questions.  His opinion is as follows: 

Mr. SV's epilepsy is most likely an 
idiopathic disorder or perhaps one 
associated with a genetic predisposition.  
By description, the seizures are tonic-
clonic in type and usually nocturnal in 
occurrence.  Mr. SV's subsequent clinical 
course of similar stereotyped seizure', 
essentially normal neurological exam, 
minimal abnormalities on EEG, and normal 
computed tomography of the head, supports 
this diagnosis/etiology.  This seizure 
disorder was not caused by any activities 
related to his time spent in military 
service.  The patient would likely have 
experienced seizures, at a similar age, 
regardless of his entrance into military 
service.

The date of onset of a seizure disorder 
is historical and based on observation 
and documentation of the event.  It is 
not infrequent for the "initial" 
witnessed event to be pre-dated by those 
which are unwitnessed, undocumented, or 
mild enough in severity to be 
misinterpreted and not identified as 
epileptic or seizure events.  With this 
in mind, Mr. SV's earlier 
childhood/medical records and lay 
statements are somewhat irrelevant, in 
that they do not exclude an earlier date 
of seizure occurrence.  Also, in this 
respect, Mr. SV's own documentation would 
not be discounted and it is very likely 
that he suffered seizure's [sic] prior to 
his first "witnessed" event while in 
military service.  I would feel 
comfortable predating Mr. SV's first 
seizures to occurring before his entry 
into military service.

Why Mr. SV's seizures would become more 
prevalent in military service has several 
explanations.  The first is that Mr. SV's 
age at the time of military service 
corresponds to a not infrequent peak in 
the initial or prominent activity of his 
seizure type.  Another likely precipitant 
could be lack of proper sleep or, not in 
Mr. SV's case, poor health or concurrent 
disease.  Finally, as per later 
outpatient records, excessive ethanol 
intake (1-8-93, it was recorded that the 
patient had "heavy ethanol consumption 
in the evening a couple of days prior to 
the onset of seizures.")

The activity or frequency of Mr. SV's 
seizures is not related to his activity 
or events that occurred within his period 
of military service.  While in the 
service, as well as afterwards, his 
increase in seizure frequency, or 
occurrence, appears to be more related to 
poor compliance and associated with sub-
therapeutic medication drug levels.  
Therefore, his military service did not 
worsen, increase, or precipitate his 
seizure disorder or its subsequent 
control with medication.

Finally, the medical worsening of a 
seizure disorder is based on both seizure 
frequency and unresponsiveness to 
adequate medical management.  This does 
not appear to be occurring in Mr. SV's 
particular case.  He appears to do well, 
in regards to seizure frequency, when 
compliance is maintained as well as the 
maintenance of adequate medication level.


Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  In order to establish aggravation of a 
pre-existing disorder, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preserve disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which are to be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

The veteran asserts that his seizure disorder had its onset 
in service.  The evidence supporting this claim includes his 
testimony at a hearing before the undersigned in January 1996 
and statements from his parents and friends to the effect 
that he did not have any seizures prior to service.  In this 
regard, the Board notes that the veteran denied having had 
seizures at the time of his entrance in service in July 1979.  
In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.  The presumption 
of soundness is, accordingly, applicable.

The initial question, therefore, is whether the veteran's 
seizure disorder preexisted service.

A review of the service medical records reveals that, while, 
as noted above, there was no evidence of seizures at the time 
of the veteran's entry to service, about five months later, 
the veteran replied in the affirmative on a medical history 
report that he had a history of convulsions.  The first 
indication in the service medical records of a seizure was in 
January 1980.  At that time, the veteran related that he had 
suffered a seizure while in basic training, and that he had 
subsequently been placed on medication.  Other records in 
service suggest that he first had seizures prior to service.  
In February 1980, the veteran stated that he had been on 
medication for seizures while a civilian.  The Board points 
out that a medical board concluded during service that the 
veteran's seizure disorder had been present prior to service.  
It is also significant to point out that when he was 
hospitalized in December 1980, the veteran described having 
loss of consciousness approximately twelve times since 1974, 
and that medication had been given to him in 1979.  

Of utmost significance is the conclusion reached by the 
independent medical expert.  Based on a review of the record, 
he commented that it is not unusual for the initial witnessed 
event to be pre-dated by undocumented events which are not 
identified as seizures.  Thus, he opined that the veteran's 
first seizures occurred prior to service.  Based on this 
evidence, the Board concludes that the evidence clearly and 
unmistakably establishes that the veteran's seizures were 
present prior to service, and the presumption of soundness 
is, therefore, rebutted.  

In reaching this determination concerning the initial onset 
of the veteran's seizure disorder, the Board has considered 
the entire evidence of record, to include the veteran's 
hearing testimony and the statements submitted on behalf of 
the veteran.  In this regard, the Board notes that the 
statements to the effect that the veteran did not have 
seizures prior to service were made by people not competent 
to render such a determination.  While it is true that a 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  So 
neither the veteran nor the authors of the statements 
submitted on his behalf may conclude that he did not have 
seizures before service.  There is ample evidence in the 
record to demonstrate that that the veteran's seizures 
clearly and unmistakably preexisted service, and this is also 
supported by the conclusion of the independent medical 
expert.  Thus, the Board reiterates its finding that the 
evidence of record clearly and unmistakably establishes that 
the veteran had a seizure disorder which was present prior to 
service, and the presumption of soundness at entrance is 
rebutted.  

The question still remains, however, whether the preexisting 
seizure disorder increased in severity in service.  It is not 
disputed that he experienced a number of seizures during 
service.  The only medical opinions regarding this question 
are to the effect that it did not.  In this regard, the Board 
points out that the medical board concluded that the seizure 
disorder did not increase in severity in service.  In 
addition, as noted above, in November 1999, the Board 
referred the veteran's claims folder to an independent 
medical expert for an opinion as to the onset of the seizure 
disorder and, if it preexisted service, whether it was 
aggravated in service.  The independent medical expert opined 
that the activity or frequency of the veteran's seizures was 
not related to his activity or events that occurred in 
service.  Both during and after service, the increase in 
frequency of symptoms appeared to be more related to poor 
compliance and associated with sub-therapeutic medication 
drug levels.  Accordingly, he concluded that the veteran's 
military service did not worsen, increase or precipitate the 
seizure disorder.  While there is no doubt that the veteran 
continues to experience seizures, the fact remains that there 
is no competent medical evidence which demonstrates that the 
seizure disorder increased in severity during service.  
Therefore, the Board concludes that the weight of the 
evidence is against the claim for service connection for 
seizure disorder.  


ORDER

Service connection for seizure disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

